Citation Nr: 0419452	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  04-14 226	)	DATE
	)
	)

THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an April 23, 1980, Board of Veterans' Appeals (Board) 
decision that denied entitlement to a disability rating in 
excess of 30 percent for residuals of a laceration of the 
right forearm with conversion reaction. 

2.  Whether there was CUE in a December 19, 1990, Board 
decision that denied entitlement to an increased evaluation 
for residuals of a laceration of the right distal forearm 
with conversion reaction.  


REPRESENTATION

Moving Party represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The moving party had active duty service from May 1951 to 
October 1953 and from June 1955 to February 1958.  

This matter is before the Board in connection with a February 
2003 motion by the veteran's representative alleging CUE in 
April 1980 and December 1990 Board decisions that denied 
entitlement to a rating in excess of 30 percent for residuals 
of a forearm laceration with conversion reaction.   


FINDINGS OF FACT

1.  In an April 23, 1980, decision, the Board denied 
entitlement to a rating in excess of 30 percent for residuals 
of a laceration of the right forearm with conversion 
reaction.  

2.  The Board's decision of April 23, 1980, was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were either not considered or were misapplied.

3.  In a December 19, 1990, decision, the Board denied 
entitlement to an increased evaluation for residuals of a 
laceration of the right distal forearm with conversion 
reaction, evaluated as 30 percent disabling.  

4.  The Board's decision of December 19, 1990, was supported 
by evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were either not considered or were misapplied.


CONCLUSIONS OF LAW

1.  The Board's April 23, 1980, decision denying a rating in 
excess of 30 percent for residuals of a laceration of the 
right forearm with conversion reaction did not involve clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2003).  

2.  The Board's December 19, 1990, decision denying a rating 
in excess of 30 percent for residuals of a laceration of the 
right distal forearm with conversion reaction did not involve 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations do not apply in cases involving 
motions alleging CUE in Board decisions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001). 

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations, 38 C.F.R. §§ 20.1400-1411.

According to the regulations, CUE is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. § 20.1403(b).  
The regulations further provide that to warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made; if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following: (1)  
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to  
assist; and, (3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).  Moreover, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

It should be noted that the regulatory authority on Board CUE 
was promulgated with the specific intent to codify the 
requirements for a viable claim of CUE that the courts have 
defined for claims of CUE in rating decisions.  For example, 
it has been held that CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).  Similarly, the VA's breach of its duty 
to assist cannot form a basis for a claim of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).  

The "benefit of the doubt" rule of 38 U.S.C.A. 5107 does not 
apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).  

In June 1968, the RO granted service connection for residuals 
of a laceration of the right distal forearm.  In August 1977, 
the Board administratively allowed service connection for 
conversion reaction as a psychiatric component of the 
service-connected right arm disability.  

The CUE claims that are currently before the Board were 
raised by the moving party's representative in a February 
2003 brief submitted after review of the claims file.  At 
that time, the representative alleged that Board decisions 
dated April 23, 1980, and December 19, 1990, should be 
revised on the basis of CUE due to a failure to grant 
separate disability evaluations for both the residuals of a 
laceration of the right forearm and for a conversion 
disorder.  The representative alleged that the failure of the 
Board to grant separate evaluations resulted in a denial of 
an increased rating.  It was alleged that the Board should 
have granted a separate 10 percent evaluation for the right 
forearm disability in addition to the 30 percent evaluation 
for a conversion disorder.  The representative's argument is 
essentially that regulatory provisions extant at the time 
were incorrectly applied.  There is no allegation that the 
correct facts, as they were known at the time, were not 
before the Board.  

The Board notes that the April 23, 1980, Board decision which 
is one of the decisions subject to this review originally 
styled the pertinent issue on appeal as being entitlement to 
a rating higher than 30 percent for residuals of a laceration 
of the right forearm with conversion reaction and to a total 
rating based on individual unemployability.  The moving 
party's representative has not alleged any CUE in the Board's 
failure to grant a total disability evaluation at that time 
and the Board's decision, therefore, will not address the 
issue of whether there was CUE in the failure of the Board to 
grant a total disability evaluation at the time of the April 
1980 decision.  Nor has the moving party alleged any CUE in 
the denial of a rating in excess of 30 percent for the 
conversion reaction.  The Board's decision, therefore, will 
not address the propriety of the 30 percent evaluation for 
the conversion reaction.  

Whether CUE in the April 23, 1980, Board decision that denied 
entitlement to a disability rating in excess of 30 percent 
for residuals of a laceration of the right forearm with 
conversion reaction.

The Board finds there is no CUE in the April 23, 1980,Board 
decision that denied a rating in excess of 30 percent for 
residuals of a laceration of the right forearm with 
conversion reaction.  The pertinent finding of fact from the 
April 1980 decision was the determination that conversion 
type hysterical neurosis represented the major aspect of the 
moving party's service-connected right upper extremity 
disability.  The Board notes that the pertinent law in effect 
at the time of the April 1980 decision was included in Note 
(4) of 38 C.F.R. § 4.132 which follows the rating criteria 
for evaluation of psychophysiologic disorders.  38 C.F.R. 
§ 4.132 (1979).  This Note states as follows:

"When two diagnoses, one organic and the other 
psychophysiologic or psychoneurotic, are presented covering 
the organic and psychiatric aspects of a single disability 
entity, only one percentage evaluation will be assigned under 
the appropriate diagnostic code determined by the rating 
board to represent the major degree of disability. . ."  

The Board's April 1980 decision cited the above referenced 
language.  

A review of the evidence of record at the time of the April 
1980 Board decision indicates that the veteran underwent 
numerous VA examinations, the majority of which attributed 
little or no actual physical disability to the residuals of 
the right wrist laceration.  Instead, the examiners 
determined that the major disability flowing from the 
residuals of the laceration of the right wrist was a 
conversion disorder.  The Board based it's decision on the 
probative evidence of record.  

A VA examination conducted in January 1968 noted the 
veteran's complaints of numbness in the right wrist.  
Physical examination revealed a full range of motion in the 
wrists.  There was slight limitation of motion of the thumb 
and diminished grip strength on the right.  The veteran was 
able to pick up small objects such as paper clips and he 
could make a good fist.  The diagnosis was residuals of a 
laceration of the right wrist.  

On VA examination in August 1968, the veteran complained of 
constant pain in the wrist.  He also complained of a dead 
feeling in the arm and wrist as well as wrist stiffness and 
swelling.  Physical examination revealed a subjectively 
tender scar.  There was some diminished motion in the fingers 
and right grip was weaker than the left.  The veteran also 
complained of complete anesthesia at the dorsal aspect of the 
forearm, hand and fingers.  The veteran also complained of a 
decreased sense of vibration.  The diagnosis was a right 
wrist scar which was the residual of a laceration, without 
any other objective clinical findings, which was markedly 
symptomatic.  The examiner noted that the various types of 
abnormal motion, weakness, abnormal feeling and other 
neurological findings displayed by the veteran pointed to a 
very marked conversion reaction.  

A VA neuropsychiatric examination was conducted in September 
1968.  The veteran alleged at the time of the examination 
that, due to a laceration which only involved the skin of the 
forearm, he was unable to use his right upper extremity.  The 
veteran claimed that he couldn't use his wrist or his fingers 
or his hand grip.  He also alleged that he had numbness over 
the entire upper extremity.  Physical examination revealed 
that the reflexes were equal and active.  The veteran had 
good strength in the forearm.  While the veteran alleged that 
he was unable to make a good fist on the right and could not 
approximate the thumb to the fingers, the examiner noted that 
the veteran was able to dress himself and was able to put on 
his cufflinks which required fine work.  The veteran was also 
able to tie his shoes using his right hand as well as his 
left.  The examiner noted that the veteran showed no definite 
neurological findings.  The only evidence was that the 
veteran had hypesthesia involving the whole upper extremity 
down to the tip of his fingers.  The examiner noted that this 
numbness could not be claimed as a residual of the laceration 
of the right wrist, no matter how severe the injury was.  The 
diagnosis was conversion reaction.   

On VA examination in August 1973, physical examination of the 
right hand revealed that the general contours were normal.  A 
non-tender scar was present.  There was no visible atrophy.  
Passive motion of all joints was normal but active motion was 
restricted.  Hypesthesia was present in the hand and forearm.  
Wrist motion was normal.  Measurements of the arms and 
forearms were equal.  The diagnoses were residuals of a 
laceration of the right distal forearm and limitation of 
active flexion.  

On VA orthopedic examination in July 1975, the veteran 
reported that he was unable to abduct his arm, he could not 
forward flex his arm or his elbow and could not move his 
wrist or fingers.  He also reported anesthesia in the entire 
right upper extremity.  The examiner noted that physical 
examination was pointless as the veteran was unwilling to 
perform any active motion.  Measurement of the forearms, 
wrists and hands were equal.  The examiner opined that there 
could be some disability as a result of the laceration to the 
wrist, but the present status and functional disability 
present at the time of the examination, were completely on a 
neuropsychiatric basis.  The assessment was old, well healed, 
right wrist laceration.  

On VA orthopedic examination in May 1976, the veteran 
reported that he experienced constant pain in the right hand, 
wrist and forearm.  He was unable to straighten his fingers 
and was unable to grip objects.  Physical examination 
revealed a slightly adherent, tender scar.  There was some 
restriction in the motion of the fingers.  Hypesthesia was 
present in the entire right upper extremity.  There was no 
visible atrophy of hand musculature.  The diagnosis was 
residuals of a laceration of the right distal forearm.  It 
was the examiner's opinion that the findings from the 
examination were caused by psychogenic overlay.  

At the time of a November 1977 VA psychiatric examination, 
the veteran complained that he was unable to extend his 
fingers, he had pain in the right arm which went up into the 
shoulder and, in the mornings, his whole arm would freeze up.  
The examiner noted that he had no doubt the veteran exhibited 
marked psychological overlay in the symptoms he described.  
The examiner did not believe the veteran was malingering.  
The diagnoses were conversion reaction and schizoid 
personality disorder.  

A VA orthopedic examination was conducted in April 1978.  The 
veteran reported that he was unable to move his wrist or 
fingers.  He also reported anesthesia of the right forearm 
and hand.  He also had anesthesia in a glove like 
distribution.  The impressions were post-laceration of the 
right distal forearm, apparent complete loss of function in 
the right wrist and hand, and glove-like anesthesia in the 
right hand and forearm.

A VA neuropsychiatric examination was also conducted in April 
1978.  The veteran reported that he was unable to raise his 
arm laterally.  He complained of marked pain when the wrist 
was touched.  Attempts to flex the forearm met with 
resistance and a complaint of pain.  However, when the 
veteran was distracted, it was seen that the arm could be 
quite easily flexed passively and he could actually hold the 
arm in a flexed position.  The veteran complained of numbness 
up to the elbow. The diagnosis was hysterical neurosis of a 
conversion type.  The examiner noted that there may be 
considerable malingering in the veteran.  

A VA neuropsychiatric examination was conducted in August 
1979.  The diagnoses at that time were mental deficiency and 
hysterical paralysis of the right hand.  The examiner noted, 
objectively, that the veteran had an asymptomatic scar and an 
alleged inability to move his fingers which the examiner 
opined appeared to be hysterical.  

As demonstrated above, while VA examinations conducted in 
January 1968, August 1973, and April 1978 indicate that the 
veteran had physical residuals of the laceration of the right 
wrist without mention of any psychiatric problems as being 
the genesis for the reported functional limitation, the other 
examination reports dated in August 1968, September 1968, 
July 1975, May 1976, November 1977, April 1978 and August 
1979, all attribute the veteran's functional limitations to a 
psychiatric problem.  The Board determined, based on this 
record, that the psychological component represented the 
major degree of disability due to the laceration of the right 
wrist.  A careful review of the evidentiary record in April 
1980 has revealed that the Board's decision at that time was 
in accordance with the evidence then of record and the 
applicable legal criteria.  This decision by the Board was 
neither arbitrary, capricious, nor an abuse of discretion; it 
was in accordance with the law, and it was supported by an 
adequate statement of reasons and bases.  Accordingly, the 
April 23, 1980, decision by the Board does not reflect CUE. 

Whether there was CUE in the December19, 1990, Board decision 
that denied entitlement to an increased evaluation for 
residuals of a laceration of the right distal forearm with 
conversion reaction.

For the same basic reasons, the Board also finds there was no 
CUE in the December 19, 1990, Board decision which denied a 
rating in excess of 30 percent for residuals of a laceration 
to the right distal forearm with conversion reaction.  The 
representative has argued CUE was committed by the Board in 
its failure to assign a separate compensable evaluation for 
the residuals of the laceration of the right wrist as well as 
for the attendant conversion reaction.  

The Board observes that the pertinent law in effect at the 
time of the December 19, 1990, decision was included in Note 
(4) of 38 C.F.R. § 4.132 which follows the rating criteria 
for evaluation of psychoneurotic disorders.  38 C.F.R. 
§ 4.132 (1990).  This Note states as follows:

"When two diagnoses, one organic and the other 
psychophysiologic or psychoneurotic, are presented covering 
the organic and psychiatric aspects of a single disability 
entity, only one percentage evaluation will be assigned under 
the appropriate diagnostic code determined by the rating 
board to represent the major degree of disability. . ."  

A review of the evidence of record at the time of the 
December 1990 Board decision indicates that the veteran 
underwent VA examinations, the majority of which attributed 
little or no actual physical disability to the residuals of 
the right wrist laceration.  Again, the examiners determined 
that the major disability flowing from the residuals of the 
laceration of the right wrist was a conversion disorder.  The 
Board based it's decision on the probative evidence of 
record.  

On VA examination in June 1981, the veteran reported that he 
experienced pain in his forearm when he used his hands.  He 
indicated that he could not do much work with his hands.  The 
diagnosis was depressive reaction.  The examiner opined that 
he had no doubt that the veteran's complaints were of an 
organic basis but there was some functional overlay.  

A VA general medical examination which was conducted in June 
1981 resulted in a pertinet diagnosis of residual scar from a 
laceration on the forearm.  The veteran indicated that it was 
painful to move his elbow, wrist and fingers.  

A handwritten statement received in January 1982 from a 
private physician indicates that the veteran had loss of the 
ulnar nerve sensation to the right fifth distal finger due to 
an old injury.  

On VA examination in September 1982, it was noted that the 
veteran seemed to demonstrate an inability to use his right 
hand and fingers while undressing, however during the 
dressing process, the right hand became almost normally 
involved.  The pertinent diagnosis was fictitious disability 
of the right arm and a normal neurological examination except 
for a variable sensory deficit on the right.  

An August 1985 VA psychiatric examination resulted in a 
diagnosis of conversion reaction.  The examiner noted that it 
appeared that the veteran did have excessive complaints 
regarding the injury to the right hand, which during service 
were apparently not considered to be the result of a serious 
injury yet the veteran felt that all his problems result from 
this injury, consistent with conversion disorder.  

An August 1989 VA examination resulted in a pertinent 
diagnosis of status post right wrist laceration with 
complaints of numbness in the finger tips and question 
conversion reaction.  

An undated report of a VA psychiatric examination resulted in 
Axis I diagnoses of dyssomnia, related to a known organic 
factor and rule out major depression.  Numerous physical 
problems were reported at the time of the examination 
including a right hand injury and a back injury.  

The Board finds the evidence of record supports the finding 
that the major degree of disability manifested by the 
veteran's residuals of a laceration of the wrist with 
conversion reaction is the psychiatric component of the 
disability.  While the report of the June 1981 general 
medical examination and the January 1982 letter from the 
private physician demonstrate the presence of physical 
disability associated with the right wrist injury without 
mentioning an attendant mental disorder, the examiners who 
conducted the VA examinations in September 1982 and August 
1985 and the undated psychiatric examination report which was 
presumably prepared in 1989 all affirmatively supported the 
Board's decision.  They found that the major problem flowing 
from the right wrist injury was psychiatric.  The other VA 
examination report dated in June 1981 as well as the August 
1989 report also attribute at least some disability or 
potential disability to the psychiatric component of the 
veteran's disability.  

The Board's December 1990 decision did not cite Note (4) of 
38 C.F.R. § 4.132.  While these provisions were not expressly 
cited or discussed by the Board, this does not lead to the 
conclusion that the Board was not aware of this particular 
regulatory provision or that it failed to consider it.  
Furthermore, there is a presumption of regularity, which 
holds that government officials are presumed to have properly 
discharged their official duties, including VA officials.  
Unless rebutted by clear evidence to the contrary, VA is 
presumed to have considered all of the evidence of record at 
the time of the December 1990 decision in question.  Baldwin 
v. West,  13 Vet. App. 1, 5-6 (1999); see also Crippen v. 
Brown, 9 Vet.  App. 412, 421 (1996).

A careful review of the evidentiary record in December 1990 
has revealed that the Board's decision at that time was in 
accordance with the evidence then of record and the 
applicable legal criteria.  This decision by the Board was 
neither arbitrary, capricious, nor an abuse of discretion; it 
was in accordance with the law, and it was supported by an 
adequate statement of reasons and bases.  Accordingly, the 
December 19, 1990 decision by the Board does not reflect CUE 




ORDER

The motion for revision or reversal of the April 23, 1980, 
decision of the Board of Veterans' Appeals is denied. 

The motion for revision or reversal of the December 19, 1990, 
decision of the Board of Veterans' Appeals is denied. 



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



